Title: From Thomas Jefferson to Benjamin Stoddert, 30 August 1801
From: Jefferson, Thomas
To: Stoddert, Benjamin


Sir
Monticello Aug. 30. 1801.
Your favor of the 18th. is duly recieved. before it’s reciept however, the letter from the Commrs. to which it referred had been recieved and answered. it contains some facts I had not been before informed of, and which I am glad to learn; but on a review of the subject I do not percieve that a previous knowlege of them could have changed the general answers I gave to the general questions proposed. the Commissioners stated that without further paiments than they had reason to depend on voluntarily there would be a failure of 10,500 D. for paying interest which would be due on the 1st. of Oct. to the state of Maryland; and they asked whether they should proceed to enforce paiments, & particularly from those bound as sureties to the state of Maryland? it appeared also from a paper they inclosed, that on failure to pay interest, the state of Maryland would have a right to demand the principal instantly. the sum of my answer was that such a demand would be so ruinous to the city, that duty left us but one alternative, to enforce paiments. but to avoid all unnecessary distress, they should limit themselves to enforce only to the extent of the Maryland interest: & that a contribution towards this appeared justly & lawfully due from the sureties as well as others; except that as to yourself an equivalent indulgence in time and sum should be admitted for the sum you had advanced before it became due: & I expressed a hope that the debtors considering the necessity & moderation of the demand would by voluntary contributions bring in the sum necessary. though a somewhat further sum would be of immense value to the city, I did not propose any thing further. a sum which I wished, not a dollar of it to be laid out on the public buildings, from which (after the partial structure of the Representatives chamber now on hand) the funds of the city ought forever to be relieved. but on the gravelling other streets (in the manner of the Pensylva & Jersey avenues) as the buildings extend along them, and opening two or three roads very necessary for facilitating a communication with the country. to render the city a convenient & comfortable place of sojournment for those on whom it’s destinies depend, is an object of the very first interest to those who hold lots in it; and this would be in a great measure affected could the debts due to the institution be recieved during this & the ensuing summer. two or three thousand dollars beyond the demands of the interest, for the present summer, could do what would be considerable for the ensuing winter. however it is the want of the interest alone which threatens entire ruin. in urging these things it is the furthest from my wish to distress one living mortal beyond what is absolutely necessary to save the trust committed to us. my anxiety for any thing further flows merely from a wish to secure the fortunes of the city, a wish which is sincere and divested of every personal interest. accept assurances of my high consideration & respect.
Th: Jefferson
